Exhibit 10.79

Grant No. _____________


THE GAP, INC.
DIRECTOR STOCK UNIT AGREEMENT


The Gap, Inc. (the “Company”) hereby grants to ______ (the “Director”), the
number of Stock Units under the Company's [2011/2016] Long-Term Incentive Plan
(the “Plan”) indicated below. This award is subject to all of the terms and
conditions contained in this Director Stock Unit Agreement (the “Agreement”),
including the terms and conditions contained in the attached Appendix A and the
Plan. The date of this Agreement is «Award_Date». Subject to the provisions of
Appendix A and of the Plan, the principal features of this award are as follows:
Date of Grant:             ________
Number of Stock Units:         ________
Vesting of Stock Units (“Vesting Schedule”):     100% of the Stock Units shall
be immediately vested upon the Date of Grant.
Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE PLAN, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.
IN WITNESS WHEREOF, the Company and the Director have executed this Agreement,
in duplicate, to be effective as of the day and year first above written.


THE GAP, INC.


Dated:                         ________________________________
            


My signature below indicates that I understand that this award is subject to all
of the terms and conditions of this Agreement (including the attached Appendix
A) and of the Plan.


DIRECTOR
Dated:                         ________________________________
                    
Address: ________________________
________________________________
                                        








1




--------------------------------------------------------------------------------



    
APPENDIX A
TERMS AND CONDITIONS OF STOCK UNIT GRANT


1.Grant of Stock Units. The Company hereby grants to the Director under the Plan
the number of Stock Units indicated on the first page of this Agreement subject
to the terms and conditions set forth in this Agreement and the Plan.


2.Company’s Obligation to Pay. On any date, a Stock Unit has a value equal to
the Fair Market Value of one Share. Unless and until the Stock Units have vested
in accordance with the Vesting Schedule set forth on the first page of this
Agreement, the Director will have no right to payment of the Stock Units. Prior
to actual payment of any vested Stock Units, Stock Units represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.


3.Payment.
[ALTERNATIVE 1 (WITH NO DEFERRAL OR DEFERRAL TO A LATER DATE):


(a)    General Rule. Vested Stock Units will be paid to the Director in full
Shares (with the balance, if any, in cash) as soon as practicable (but not more
than ninety (90) days) following the earliest of (i) the date which is three (3)
years from the Date of Grant (or later date elected by the Director in
accordance with Section 3(b)), (ii) the Director’s separation from service (in
accordance with Section 3(c)), or (iii) certain change in control transactions
described in Section 3(d), in each case, subject to paragraph 5.


(b)    Election to Defer Payment. Notwithstanding paragraph 3(a), at the
discretion of the Committee and in accordance with the Plan, Code Section 409A
and such rules established by the Committee, the Director may elect to further
defer delivery of the proceeds due with respect to his or her vested Stock Units
by properly completing and submitting a Stock Unit Deferral Election Form (the
“Election Form”) to the Company in accordance with the directions on the
Election Form and the procedures established by the Committee.


(c)    Termination of Service. In the event that the Director incurs a
separation from service (within the meaning of Code Section 409A) for any
reason, including, but not limited to, death, Disability, or Retirement, the
vested Stock Units will be paid to the Director (or in the event of the
Director’s death, to his or her estate) as soon as practicable (but not more
than 90 days) following the date of such separation from service, except as
provided by paragraph 8, and in each case subject to paragraph 5.
(d)    Change in Control. In the event of a transaction or event that
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company (as
determined in accordance with section 409A(a)(2)(A)(v) of the U.S. Internal
Revenue Code of 1986, as amended and Treasury Regulation Section
1.409A-3(i)(5)), the vested Stock Units will be paid to the Director as soon as
practicable (but not more than 90 days) following the date of such transaction
or event (subject to paragraph 5).]
[ALTERNATIVE 2 (WITH DEFERRAL ELECTION TO SEPARATION):


(a)General Rule. Vested Stock Units will be paid to the Director in full Shares
(with the balance, if any, in cash) as soon as practicable (but not more than
ninety (90) days) following the earlier of (i) the Director’s separation from
service (in accordance with Section 3(b)), or (ii) certain change in control
transactions described in Section 3(c), in each case, subject to paragraph 5.


(b)Termination of Service. In the event that the Director incurs a separation
from service (within the meaning of Code Section 409A) for any reason,
including, but not limited to, death, Disability, or Retirement, the vested
Stock Units will be paid to the Director (or in the event of the Director’s
death, to his or her estate) as soon as practicable (but not more than 90 days)
following the date of such separation from service, except as provided by
paragraph 8, and in each case subject to paragraph 5.
























2



--------------------------------------------------------------------------------



(c)Change in Control. In the event of a transaction or event that constitutes a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company (as determined in
accordance with section 409A(a)(2)(A)(v) of the U.S. Internal Revenue Code of
1986, as amended and Treasury Regulation Section 1.409A-3(i)(5)), the vested
Stock Units will be paid to the Director as soon as practicable (but not more
than 90 days) following the date of such transaction or event (subject to
paragraph 5).]


4.Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
Director’s designated beneficiary to the extent such designation is valid under
applicable law. If the Director has not designated a then living beneficiary,
distributions and deliveries will be made to the administrator or executor of
the Director’s estate. Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.


5.Withholding of Taxes. The Director agrees that the Company will withhold a
portion of the Shares scheduled to be issued pursuant to vested Stock Units that
have an aggregate market value sufficient to pay the federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company or its designated Affiliate, determined at minimum statutory withholding
rates. The Company will only withhold whole Shares and therefore the Director
also authorizes deduction without notice from amounts payable to the Director in
cash in an amount sufficient to satisfy the Company’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Director, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of the
date the vested Stock Units are scheduled to be paid (in accordance with
paragraph 3), of his or her intent to satisfy the tax withholding requirement by
remitting the full amount of the tax withholding to the Company on this date. In
the event that Director provides such written notice and fails to satisfy the
tax withholding requirement by the date the vested Stock Units are scheduled to
be paid (in accordance with paragraph 3), the Company shall satisfy the tax
withholding requirement pursuant to the first two sentences of this section.


6.Rights as Stockholder. Subject to paragraph 7, neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Director. After such issuance, recordation, and
delivery, the Director will have all the rights of a stockholder of the Company
with respect to such Shares.


7.Dividend Equivalents. The Director shall be entitled to receive Dividend
Equivalents paid on Shares underlying the Stock Units. Any Dividends Equivalents
automatically shall be deemed reinvested in Stock Units annually on each
anniversary after the date of grant or, if earlier, the settlement of the Stock
Units (the “Dividend Equivalent Stock Units”). Dividend Equivalent Stock Units
shall be subject to the same terms and conditions as the Stock Units, including
any deferral election.


8.Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if at the time of the Director’s “separation from service” within the
meaning of Section 409A, as determined by the Company other than due to the
Director’s death (x) the Director is a “specified employee” within the meaning
of Section 409A at the time of such separation and (y) the payment of any vested
Stock Units that become payable as a result of such separation will result in
the imposition of additional tax under Section 409A if paid to the Director on
or within the six (6) month period following the Director’s separation from
service, then the payment of such vested Stock Units will not be made until the
date six (6) months and one day following the date of the Director’s separation
from service, subject to paragraph 5, unless the Director dies following his or
her separation from service, in which case, the vested Stock Units will be paid
in Shares to the Director’s estate upon his or her death, subject to paragraph
5. It is the intent of this Agreement to comply with the requirements of Section
409A so that none of the Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Agreement, “Section 409A” means Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
























3



--------------------------------------------------------------------------------



9.No Effect on Service. The transactions contemplated hereunder and the vesting
schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued service for any period of time. The
terms of the Director’s service shall not be affected by the grant of this
award.


10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement must be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Director will be addressed to the Director at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office.


11.Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant, and the rights and privileges conferred hereby, may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment,
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate,
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment, or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.


12.Restrictions on Sale of Securities. The Director’s sale of Shares acquired
pursuant to Stock Units shall be subject to the terms of the Plan and any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.


13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the Company and the Director.


14.Additional Conditions to Issuance of Certificates for Shares. The Shares
deliverable to the Director may be either previously authorized but unissued
Shares or issued Shares that have been reacquired by the Company. Solely for
purposes of Delaware corporate law, par value for the Shares actually delivered
to the Director for the Stock Units will be deemed satisfied by past services
rendered by the Director. The Company shall not be required to issue any Shares
hereunder so long as the Company reasonably anticipates that such issuance will
violate Federal securities law or other applicable law; provided however, that
in such event the Company shall issue such Shares at the earliest possible date
at which the Company reasonably anticipates that the issuance of the Shares will
not cause such violation. For purposes of the previous sentence, any issuance of
Shares that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code shall not be treated as a
violation of applicable law.


15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.


16.Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Stock Units have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon the Director, the Company, and all other
interested persons. No member of the Committee will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement.


17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.






















4



--------------------------------------------------------------------------------





19.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the Company and the Director on the subjects covered. The
Director expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Agreement or the Plan can be made only
in an express written agreement executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Director, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection with these Stock Units (including settlement or payment thereof).


20.Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.


21.Notice of Governing Law. This grant of Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.


22.Unsecured Creditor. This grant of Stock Units represents an unfunded and
unsecured promise to pay on behalf of the Company, which means that Director is
a general, unsecured creditor of the Company with respect to the Stock Units and
the Stock Units are subject to the claims of the Company’s creditors. If the
Company’s assets are insufficient to pay all of its creditors, Director may not
receive all or part of the Stock Units.
***




































5



--------------------------------------------------------------------------------



  
THE GAP, INC.
[2011/2016] LONG-TERM INCENTIVE PLAN
STOCK UNIT DEFERRAL ELECTION FORM
(ACTION REQUIRED)




Complete and return this Election Form to indicate whether you would like to
defer the settlement (payment) of stock units, if any, that may be granted to
you under The Gap, Inc. [2011/2016] Long-Term Incentive Plan (the “Plan”) in
[YEAR] and in future calendar years (the “ Stock Unit Grants”). Please note that
the Stock Unit Grants are not guaranteed and are subject to approval of the
Board of Directors of The Gap, Inc. (the “Board”) and your continued service as
a director on the Board through the applicable date of grant of such units (the
applicable date of grant, the “Date of Grant”). The period of service for each
grant shall generally be the period from the applicable Annual Meeting of
Shareholders through the Date of Grant. For example, the period of service for
the Stock Unit Grant for [YEAR] shall be the period from the [YEAR] Annual
Meeting of Shareholders through the Date of Grant.


Absent a different election by you hereunder, the Stock Unit Grants, if any,
will become payable as soon as practicable (but not later than 90 days) after
the earliest of (i) the date which is three (3) years from the Date of Grant
(the “Original Payment Date”), (ii) your separation from service for any reason
(within the meaning of Code Section 409A) or (iii) a change in the ownership or
effective control of The Gap, Inc. (the “Company”), or in the ownership of a
substantial portion of the assets of the Company, each as determined in
accordance with Code Section 409A (a “Section 409A Change in Control”);
provided, however, that if payment is triggered by your separation from service,
payment will not be made until the date that is six (6) months and one (1) day
following the date of such separation (or, if earlier, upon your death following
such separation) to the extent necessary to comply with Section 409A (the
“Default Payment Timing”).


I.    PERSONAL INFORMATION (Please Print)


Director Name:         (the “Director”)


II.    STOCK UNIT DEFERRAL ELECTION (Choose One)


Please note that your election below is an “Evergreen Deferral Election” and
applies to the Stock Unit Grant for [YEAR] and for Stock Unit Grants in future
calendar years. Your election below with respect to the Stock Unit Grant for
[YEAR] will become irrevocable on the Election Deadline (defined below). In
[YEAR], you will have the opportunity to change your election applicable to your
Stock Unit Grants for [YEAR] and future calendar years.




___
I elect the Default Payment Timing described above.



OR


___
I elect the Default Payment Timing described above except that I elect to
substitute the ________________ anniversary of the Date of Grant (specify an
anniversary of the Date of Grant that is later than the third (3rd) anniversary
of the Date of Grant) for the Original Payment Date.



OR


___
I elect to defer the settlement (i.e., payment) of the Stock Unit Grants until
the earlier of (i) my separation from service for any reason or (ii) a Section
409A Change in Control, subject to the six (6) month and one (1) day delay
described above.



Any amounts deferred will be taxable as ordinary income in the year paid. Please
seek advice from your professional tax advisor before making your deferral
election.




















1



--------------------------------------------------------------------------------





III. DIRECTOR SIGNATURE


I acknowledge that I have read and reviewed a copy of the Plan’s prospectus. If
the Company determines that it is required to withhold any taxes, including, but
not limited to, income or employment taxes, prior to the date of payout, I agree
that, if I do not make other arrangements that are satisfactory to the
Committee, in its sole discretion, the Company will withhold from the amounts
due to me. I also understand that, upon receipt of payout, in addition to
federal taxes, I may owe taxes both (1) to the state where I resided on the Date
of Grant or at the time of making this election and, if different, (2) to the
state where I reside when I receive payout.


The Committee shall have the discretion to make all determinations and decisions
regarding this deferral election. To the extent the Committee determines that
this election does not comply with applicable laws, now or in the future, this
election shall be null and void.


By signing this Election Form, I authorize implementation of the above
instructions. I understand that the deferral elections that I have made on this
Election Form may not be changed in the future except in accordance with the
requirements of Section 409A and the procedures specified by the Committee.


Please return a signed copy of this Election Form to Marie Ma by email at
marie_ma@gap.com or by regular mail to 2 Folsom Street, San Francisco,
California 94105 by [DATE] (the “Election Deadline”). If you fail to make an
election by the Election Deadline and you have an Evergreen Deferral Election in
effect, you will be deemed to have elected to continue your Evergreen Deferral
Election at such time. If you fail to make an election by the Election Deadline
and you do not have an Evergreen Deferral Election in effect, you will be deemed
to have elected the Default Payment Timing for the Stock Unit Grants at such
time.


DIRECTOR


Signed: ____________________________________    Date:
______________________________




Received by:


THE GAP, INC.


By: __________________________________________    Date:
_______________________________


Title: _________________________________________
























2

